UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6831



MICHAEL F. CROSBY,

                                                 Plaintiff - Appellant,

             versus


DEPUTY R.K. ALFORD; DEPUTY M. NAGEL; DEPUTY
CHILDREN; MASTER DEPUTY WILLIAMS; DEPUTY H.K.
STIFFLER,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-781)


Submitted:    August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Crosby, Appellant Pro Se. Samuel Lawrence Dumville,
NORRIS & ST. CLAIR, P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael F. Crosby appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint and denying his

Fed. R. Civ. P. 59(e) motion for a new trial.   We have reviewed the

record and find no reversible error.   Accordingly, we affirm both

orders for the reasons stated by the district court.   See Crosby v.

Alford, No. CA-01-781 (E.D. Va. Apr. 9 and May 7, 2003).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2